      Case 1:20-cv-09383-VSB-RWL Document 6 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NANCY COTTO,                                                             11/16/2020
                               Plaintiff,
                                                       20-CV-9383 (VSB) (RWL)
                   -against-
                                                     ORDER OF SERVICE AND
 COMMISSIONER OF SOCIAL                               SCHEDULING ORDER
 SECURITY,

                               Defendant.

ROBERT W. LEHRBURGER, United States Magistrate Judge:

      The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District

of New York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which

the filing fee has been waived.

      In accordance with the Standing Order “Motions for Judgment on the Pleadings in

Social Security Cases,” 16-MC-0171 (Apr. 20, 2016):

      Within 90 days of the date of this order, the Commissioner must serve and file the

Electronic Certified Administrative Record (e-CAR), which will constitute the

Commissioner’s answer, or otherwise move against the complaint.

      If the Commissioner wishes to file a motion for judgment on the pleadings, the

Commissioner must do so within 60 days of the date on which the e-CAR was filed. The

motion must contain a full recitation of the relevant facts and a full description of the

underlying administrative proceeding.

      The plaintiff must file an answering brief within 60 days of the filing of the

Commissioner’s motion. The Commissioner may file a reply within 21 days thereafter.

      Memoranda in support of or in opposition to any dispositive motion may not exceed

25 pages in length; reply memoranda may not exceed ten pages in length. A party seeking
       Case 1:20-cv-09383-VSB-RWL Document 6 Filed 11/16/20 Page 2 of 2




to exceed these page limitations must apply to the Court for leave to do so, with copies

to all counsel, no fewer than seven days before the date on which the memorandum is

due.

                                           SO ORDERED.

 Dated: November 16, 2020
        New York, New York

                                                   ROBERT W. LEHRBURGER
                                               UNITED STATES MAGISTRATE JUDGE

The Clerk’s Office is directed to mail a copy of this Order to Plaintiff pro se and note
service on the docket:

       Nancy Cotto
       143 W. 130th St.
       #5
       New York, NY 10027




                                           2
